DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
	All previous claims have been canceled by way of the amendment filed August 4, 2021. Claims 21-40 have been newly added and are directed to a pharmaceutical composition. Applicant has elected Group I, directed to a pharmaceutical composition, with traverse. The traversal is on the grounds that there is no serious search burden. Since applicant has canceled claims relating to group to the traversal is moot. 
Therefore, the restriction requirement is made final. 
Claims 21-40 are examined on their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This Application is a continuation of U.S. Application No. 16/507,437, filed 10 July 2019, which is a continuation of U.S. Application No. 16/196,402, filed November 20, 2018 (now U.S. Patent No. 10,420,800, issued September 24, 2019), which is a continuation of U.S. Application No. 14/865,278, filed September 25, 2015, which is a division of U.S. Application No. 12/180,170, filed July 25, 2008 (now U.S. Patent No. 9,175,040, issued November 3, 2015), which claims priority to U.S. Provisional Application No. 61/041,129, filed March 31, 2008, U.S. Provisional Application No. 
Claims 21-40 are given and earliest effective filing date of July 27, 2007.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a  law of nature/natural principle in view of Guidance For Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products (hereafter Guidance) dated March 4, 2014. The rationale for this determination is explained below.
The courts have identified single-stranded DNA fragments, known as "primers", (University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 761, 113 USPQ2d 1241, 1244, Fed. Cir. 2014) as products that are examples of laws of nature or natural phenomena.  The court did not find persuasive Myriad’s argument that the sequences, when extracted as primers, have a fundamentally different function than when they are part of the DNA strand. The court stated that both full strand and primer sequences “store the biological information used in the development and functioning of all known living organisms,” and when 
The case law pertains to the peptide of the claims consisting of the amino acid sequence AIIDGVESV (SEQ ID NO:3).  This sequence appears to be a natural tumor antigen or tumor-associated peptide product.   Page 3, lines 20 through 23, of the specification state that these peptides are capable of stimulating CD4 or CD8 T cells. On page 6 lines 31 through 33, the specification states that the peptide has the ability to bind a molecule of the human major histocompatibility complex. Thus, the peptide of the claims is not markedly different in structure from naturally occurring tumor antigens.  
While recite purified peptide preparations, and pharmaceutically acceptable salts of the peptide, it is unclear that the salt formulation markedly differs, structurally or functionally, from the naturally occurring counterpart. Salt bridges naturally occur within native proteins. Additionally, chloride and acetate peptides are well established as therapeutic and do not confer significant differences upon native peptides (see Sikora et al., Pharmaceuticals, 2020, issue 13 pg. 9 of 29, bullet 3.1).  Additionally, while claims 28-40 state that the composition further comprising adjuvants, it is unclear if these adjuvants confer a marked difference upon the peptide.
The specification teaches the claimed peptide is from the protein tyrosine phosphatase, receptor-type, zeta 1 (PTPRZ1) and is an immunogenic antigen, thus the peptide of the claims does not markedly differ from its naturally occurring counterpart. There is no evidence that the presence of a specific salt formulation or suitable carrier confers a marked structural or functional difference upon the peptide antigen compared to the naturally occurring counterpart.
For all these reasons, the peptide of the claims is rejected under 30 5U. S. C. 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 10-12 of U.S. Patent No. 9,175,040. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a peptide not more than 30, or 16, amino acids in length selected from the group consisting of SEQ ID NO: 1 to SEQ ID NO: 7 and SEQ ID NO: 9 to SEQ ID NO: 11, or a salt thereof. This wholly encompasses peptides consisting of SEQ ID NO:3 of the instant claims, and salts thereof.  The patented claims further encompass injectable pharmaceutical preparations comprising the peptides, which is open ended language that does not exclude additional carriers and adjuvants, as required by instant claims 23-40.  The patent teaches these peptides are capable of binding to a human major histocompatibility complex (MHC) class-I molecule, which is the same asserted utility of the instant peptides.  Therefore, the inventions are not patentably distinct from each other.


Conclusion
No claim is allowed.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY N MACFARLANE/Examiner, Art Unit 1649